NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-3512
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                    EDWARD HICKS,
                                                Appellant
                                    _______________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                               (D.C. No. 2-15-cr-0236-001)
                     District Judge: Honorable Donetta W. Ambrose
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 20, 2021

              Before: JORDAN, PORTER, and RENDELL, Circuit Judges

                                (Filed: September 23, 2021)
                                     _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Edward Hicks appeals the District Court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We will affirm.


       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
I.     BACKGROUND

       Hicks was indicted in 2015 with two counts of distribution and possession with

intent to distribute twenty-eight grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), and one count of conspiracy to distribute and possess with intent to distribute

twenty-eight grams or more of cocaine base, in violation of 21 U.S.C. § 846. In 2017, he

pleaded guilty to the conspiracy count and acknowledged responsibility for the conduct

underlying the other two counts. Taking his acceptance of responsibility into account, as

well as his lengthy criminal history, the District Court sentenced Hicks as a career

offender to 188 months’ imprisonment and four years’ supervised release, the minimum

recommended sentence under the guidelines.

       Three years later, after exhausting his administrative remedies, he sought

compassionate release under § 3582(c)(1)(A) on the basis of “extraordinary and

compelling reasons.” Hicks claimed that he suffers from asthma, pre-diabetes,

hypertension, and obesity, has only one functioning lung, and has a bullet lodged against

his spine. He argued that his medical conditions increased his risk of serious

complications if he were to contract COVID-19 and therefore constituted “extraordinary

and compelling reasons” warranting a sentence reduction. He further contended that a

reduction was appropriate under the sentencing factors set forth in 18 U.S.C. § 3553(a)

because Hicks “ha[d] been incarcerated for nearly 4 years”; “has made extensive efforts

to rehabilitate himself by participating in [Bureau of Prisons (“BOP”)] programming[,]”

including “numerous courses to aide in his personal and professional development and

rehabilitation such as a Money Smart course, a pre-GED course, drug courses and a VT


                                             2
computer course”; “successfully completed the BOP’s Residential Drug Abuse

Program”; and was working in prison. (S.A. at 29.)

       The District Court denied the motion, concluding that Hicks’s medical conditions

did not rise to the level of “extraordinary and compelling.” It explained why three of

those medical conditions did not increase the risk of a severe case of COVID-19: 1) his

pre-diabetes diagnosis was not listed by the Centers for Disease Control (“CDC”) as a

COVID-19 high-risk comorbidity; 2) no medical records were provided to substantiate

the assertion that Hicks only had one functioning lung, nor was it reported in his

presentence report; and 3) Hicks did not assert that the lodged bullet in his spine placed

him at a uniquely high risk of severe illness or death if infected by COVID-19.

       The District Court then considered Hicks’s other medical conditions. Relying on

guidance from the CDC, the Court observed that Hicks’s obesity placed him at an

increased risk of severe illness if he got COVID-19. It also recognized that Hicks’s

asthma and hypertension might put him at a potentially increased risk. But because there

was no evidence that obesity impacted Hicks’s ability to provide self-care and because

his asthma and hypertension appeared to be effectively controlled with treatment, the

Court concluded that he failed to show that “a sufficiently serious medical

condition … place[d] him at a uniquely high risk of grave illness or death if infected by

COVID-19.” (App. at 7.) It further considered the pandemic’s impact specifically at

Federal Correctional Institution Hazelton, where Hicks was incarcerated, noting that there

were very few cases at the time of its decision and observing the prison’s ability “to

maintain that statistic throughout this unprecedented pandemic.” (App. at 7.) On those


                                             3
grounds, the District Court concluded that Hicks had not demonstrated an extraordinary

and compelling reason for compassionate release.

       The Court also concluded that, even if Hicks had established that there were

extraordinary and compelling reasons to warrant his release, such release would still be

inappropriate. Evidence of Hicks having possessed intoxicants while incarcerated left the

Court less than confident that he was not a danger or threat to the community.

Accordingly, it said that he had “demonstrated a propensity to continue to engage in

similar drug related activity even while in prison.” (App. at 8.) The Court went on to

consider the § 3553(a) factors and decided those factors would have outweighed any

extraordinary and compelling reasons for release, given Hicks’s “very serious crime[,]”

his sentence being at the lowest end of the guideline range, and his time served (less than

four years) versus time remaining (more than ten years). (App. at 9.)

II.    DISCUSSION1

       On appeal, Hicks contends that the District Court erred in saying no extraordinary

and compelling circumstances justified his release and that it abused its discretion in

considering the § 3553(a) factors. But he raises nothing calling the District Court’s

conclusions into question; he simply repeats the arguments he made to that Court,

without recounting any specific error, and we can discern none. Although Hicks may fall

into a high-risk category for developing serious complications were he to contract



       1
          We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion
a district court’s denial of a motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

                                             4
COVID-19, that does not end our inquiry. The current rate of infection, the facility’s

measures to reduce the spread of the virus, and its management of Hicks’s health

conditions are all relevant considerations in deciding whether extraordinary and

compelling circumstances exist. The District Court was well within its discretion when it

determined that Hicks’s criminal history, the seriousness of his crime, and the time

remaining on his sentence weighed against his receiving compassionate release. See

United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (“[W]e will not disturb the

District Court’s decision ‘unless there is a definite and firm conviction that [it] committed

a clear error of judgment in the conclusion it reached upon a weighing of the relevant

factors[.]’” (second alteration in original) (citation omitted)).

III.   CONCLUSION

       For the foregoing reasons, we will affirm.




                                               5